July 13, 2012


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. Iain Gordon Simpson
Simpson PC
P.O. Box 924555
Houston, TX 77292-4555

RE:   Case Number:  12-0311
      Court of Appeals Number:  01-11-00835-CV
      Trial Court Number:  2010-58689

Style:      BARBARA MARINO, M.D.
      v.
      WENDY WILKINS

Dear Counsel:

      The Supreme Court of Texas abated the petition for review  and  issued
the enclosed abatement order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Chris Daniel       |